DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5-7, 9-15, 17-24 were previously pending and subject to a final action filed Apr. 28, 2021. Pre-appeal conference request was filed on Aug. 30, 2021 in response to the final office action. Prosecution is reopen, therefore claims 1-2, 5-7, 9-15, 17-24 are currently pending and subject to the office action below.

Response to Arguments
Applicant’s arguments, see Pre-Brief Appeal Request filed on Aug. 30, 2021, pages 2-5 with respect to claims 1-2, 5-7, 9-15, 17-24  under 35 U.S.C. 103 has been fully considered and are persuasive. Therefore, the rejection is withdrawn.
Applicant’s argument 1: Applicant’s recites that in the office action filed on Aug. 30, 2021, the prior arts Taylor, Zetlen and Stok fails to disclose that the instance being updated are copies of the edited page feature (“the updated plurality of instances each [] including a respective copy of the edited particular portion in the page feature” recited in claim 1) and that they are cached copies (“a plurality of instances of the certain content in one or more caches” recited in claim 1). Zetlen also fails to teach or suggest that the updated instances in the one or more caches are “redisplayed in respective web pages after the automatically updating” as recited in claim 1. The examiner recites 
Examiner’s response 1: After careful consideration of applicant’s arguments and review of applicant’s specification. Zetlen fails to teach the limitations recited in the office action filed on Apr. 28, 2021. Therefore, the rejection is withdrawn and prosecution is reopen.

Allowable Subject Matter
Claims 1-2, 5-7, 9-15, 17-24 allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art fails to teach the limitations of: A page rendering system comprising a server including: a memory; a network interface; and a processor configured to: receiving, via the network interface, a request for editing a page from a client device; retrieving, from the memory, a plurality of page features associated with the requested page; generating an editable page corresponding to the requested page, the editable page comprising the retrieved plurality of page features; rendering the editable web page to the client device in a manner as it would appear on an end user browser; providing for a user to edit a certain content in a particular portion in a page feature from the plurality of page 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177